The practice which has obtained in North Carolina seems correct. The statement made in the petition is ex parte. It may not be true, and it would seem unjust to preclude the opposite party from showing it. There was a doubt whether, agreeably to the practice in England, a certiorari could issue to a court of record in a civil case; the provision in the Constitution seems to be designed to remove this doubt; he did not see any other meaning that could be attached to it. This being the case why should not the practice be the same as laid down in Haywood's Reports? Our laws are the same, unless the Constitution has produced a change, which did not appear to him. He was therefore of opinion, that the affidavit should be received.